DETAILED ACTION
This Action is responsive to the Amendment filed on 01/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming interconnects in the second ILD layer” as recited in Claim 15 and Claim 16 must be shown or the features canceled from the claim.  The Specification, at Paragraph 0017, discloses that “BEOL interconnects can include two types of conductive lines: vertical interconnect access lines (vias) and lateral lines (lines).”  Also, at Paragraph 0017, the Specification discloses that “[e]ach layer can align to a previous layer to ensure proper via and line connectivity.” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 26, which depends from Claim 15, recites “annealing the ILD layer.” Claim 15 recites a first ILD layer and a second ILD layer. It is unclear to which ILD layer in Claim 15 the claimed limitation in Claim 26 is referring. Under the principles of compact prosecution, the Examiner will interpret the ILD layer in Claim 26 as referring to the first ILD layer in Claim 15. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15, 22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151).

Regarding claim 15, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing a first interlayer dielectric (ILD) layer 14, 16 over the substrate 1 (Para 0076, Para 0077),
forming vias 12 and metal lines 18 in the first ILD layer 14, 16, the vias 12 having a pitch and the metal lines 14 having a metal line pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first ILD layer 14, 16 (Para 0078);
forming interconnects 26 in the second ILD layer 22, wherein a pitch of the interconnects 26 is greater than the via pitch e.g., pitch of two left most vias 12 and greater than the metal line pitch e.g., pitch of two left most metal lines 18 (Para 0078), 
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach the ILD layer comprises a dielectric with a dielectric constant of less than about 3.3 and a hardness of at least about 3 GPa. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the ILD layer 54 comprises a dielectric with a dielectric constant of less than about 3.3 and a hardness of at least about 3 GPa for the purpose of utilizing a low-k dielectric material for better ability to prevent crosstalk between conductive layers and lower leakage current in resulting device (Para 0003, Para 0031, Para 0034, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material with better ability to prevent crosstalk between conductive layers and lower leakage current in resulting device (Para 0003, Para 0044).
e.g., FIG. 5) teaches that the hardness is from about 3 GPa to about 7 GPa (Table 22).

Regarding claim 35, Nagano (see, e.g., FIG. 1) teaches that forming the vias 12 and metal lines 18 comprises forming a first trench e.g., trench for leftmost 18 through the ILD layer 14, 16, and forming a second trench e.g., trench for 18 second from left having a bottom surface comprising the ILD layer 14, 16 (Para 0076, Para 0077).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), and further in view of Lee (2015/0255330).

Regarding claim 23, Nagano/Cheng fail to expressly teach that the via pitch and the metal line pitch are each less than about 40 nm. Lee, on the other hand, teaches that the via pitch 318 and the metal line pitch 310 are each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the via pitch and the metal line pitch each being less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the via pitch and the metal line pitch about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the via pitch and the metal line pitch each being less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), and further in view of Pfutzner (US 2016/0013050).

Regarding claim 25, Nagano/Cheng show substantial features of the claimed invention, Nagano/Cheng fail to expressly teach that the second ILD layer comprises a second dielectric having a hardness less than 3 GPa.
Pfutzner (see, e.g., FIG. 8) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness less than 3 GPa for the purpose of providing a material layer with desired mechanical properties, such as thermal stability, compressive strength, shear strength, etc. (Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide the hardness of the second ILD of Pfutzner as the hardness of the second ILD as described by Nagano/Cheng. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as thermal stability, compressive strength, shear strength, etc. (Para 0025).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), and further in view of Owada (US 2004/0155340).

Regarding claim 26, although Nagano/Cheng show substantial features of the claimed invention, Nagano/Cheng fail to expressly teach annealing the ILD layer with a gas ambient, wherein the gas ambient comprises carbon monoxide or carbon dioxide. 
Owada (see, e.g., FIG. 4D), in a similar field of endeavor, teaches annealing the ILD layer 15 with a gas ambient, wherein the gas ambient comprises carbon monoxide or carbon dioxide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include annealing the ILD layer with a gas ambient as taught by Owada to the ILD layer as described by Nagano/Cheng. The motivation to combine would have been for the purpose of improving tight adhesion and physical strength of the ILD layer (Para 0093, Para 0102-Para 0105).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151).

Regarding claim 16, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing a first interlayer dielectric (ILD) layer 14, 16 over the substrate 1 (Para 0076, Para 0077),
forming vias 12 and metal lines 18 in the first ILD layer 14, 16, the vias 12 having a pitch and the metal lines 14, 16 having a metal line pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first ILD layer 14, 16 (Para 0078);
forming interconnects 26 in the second ILD layer 22, wherein a pitch of the interconnects 26 is greater than the via pitch e.g., pitch of two left most vias 12 and greater than the metal line pitch e.g., pitch of two left most metal lines 18 (Para 0078), 
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that depositing the ILD layer comprises introducing a precursor at a first flow rate and an oxygen gas at a second flow rate into a chamber, wherein a ratio between the first flow rate and the second flow rate is at least about 25; and a total flow rate of the first and second flow 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that depositing an ILD layer 54 comprises introducing a precursor e.g., 3MS at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm into a chamber, and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0034, Para 0035, Para 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of depositing the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 17, Cheng fails to specify that a ratio is between about 25 and about 100.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see paragraph 31 above) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.

Regarding claim 18, Cheng fails to specify that the total flow rate is between about 1500 sccm and about 5000 sccm.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 106
Since the applicant has not established the criticality (see paragraph 31 above) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.

Regarding claim 19, Cheng (see, e.g., FIG. 5) teaches that the power is between about 200 W and about 600 W (Para 0035).

Claims 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2015/0179579), in view of Cheng (US 2005/0124151).

Regarding claim 16, Jezewski (see, e.g., FIG. 1A, FIG. 2) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 106 (Para 0016);
depositing a first interlayer dielectric (ILD) layer 102 (e.g., lower level) over the substrate 106 (Para 0018),
forming vias 114 and metal lines 110 in the first ILD layer 102 (e.g., lower level), the vias 114 having a pitch and the metal lines 110 having a metal line pitch (Para 0018); 
forming a second ILD layer 102 (e.g., top level) over the first ILD layer 102 (e.g., lower level) (Para 0018, Para 0032);
forming interconnects 110, 114 in the second ILD layer 102 (e.g., top level), wherein a pitch of the interconnects 110, 114 is greater than the via pitch e.g., pitch of two left most vias 114 and greater than the metal line pitch e.g., pitch of two left most metal lines 110 (Para 0018, Para 0032), 
Although Jezewski shows substantial features of the claimed invention, Jezewski fails to expressly teach that depositing the ILD layer comprises introducing a precursor at a first flow rate and an oxygen gas at a second flow rate into a chamber, wherein a ratio between the first flow rate and the second flow rate is at least about 25; and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that depositing an ILD layer 54 comprises introducing a precursor e.g., 3MS at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm into a chamber, and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0034, Para 0035, Para 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of depositing the ILD layer of Cheng as the dielectric layer as described by Jezewski. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 36, Jezewski (see, e.g., FIG. 1A, FIG. 2) teaches that providing the substrate 106 comprises forming an etch stop layer 104, wherein forming the vias 114 comprises etching through the etch stop layer 104, and wherein forming the metal lines 110 comprises forming a trench having a bottom surface over the etch stop layer 104 (Para 0018).

Allowable Subject Matter
Claims 27, 29-33, and 38 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817